IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


THOMAS M. ALLISON,             : No. 570 WAL 2014
                               :
               Petitioner      :
                               : Petition for Allowance of Appeal from the
                               : Order of the Commonwealth Court
          v.                   :
                               :
                               :
WORKERS' COMPENSATION APPEAL :
BOARD (ACCENT STAFFING OMNICOR :
LLC),                          :
                               :
               Respondent      :


                                    ORDER


PER CURIAM

     AND NOW, this 26th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.